        Case 1:20-cv-01740-SKO Document 2 Filed 12/11/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                             Case No. 1:20-cv-01740-SKO (PC)

12                         Plaintiff,                      ORDER TO SUBMIT APPLICATION
                                                           TO PROCEED IN FORMA PAUPERIS
13             v.
                                                           OR PAY FILING FEE
14    B. KIBLER, et al.,
                                                           45-DAY-DEADLINE
15                         Defendants.
16

17            Plaintiff has not paid the $400 filing fee for this action or submitted an application to

18   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, the Court ORDERS

19   Plaintiff, within 45 days of the date of service of this order, to submit the attached application to

20   proceed in forma pauperis, completed and signed, or, in the alternative, pay the $400 filing fee.

21   No requests for extension will be granted without a showing of good cause. Failure to comply

22   with this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25   Dated:     December 10, 2020                                   /s/   Sheila K. Oberto                .
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
